United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 97-1815MN
                                    _____________

Thomas Louis Smykalski,                 *
                                        *
                    Appellant,          *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of Minnesota.
Lou Stender, Warden of Minnesota        *
Correctional Facility, Faribault,       *       [UNPUBLISHED]
                                        *
                    Appellee.           *
                                  _____________

                             Submitted: October 20, 1997
                                 Filed: October 30, 1997
                                  _____________

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

     Thomas Louis Smykalski appeals the district court's denial of Smykalski's 28
U.S.C. § 2254 petition for writ of habeas corpus. Having considered the record and
the parties' briefs, we agree with the district court that Smykalski failed to satisfy the
prejudice requirement set forth in Strickland v. Washington, 466 U.S. 668, 694 (1984).
Specifically, Smykalski failed to show there was a reasonable probability he would
have acknowledged his guilt and accepted a plea offer had he been properly advised
about the risks of trial. See Engelen v. United States, 68 F.3d 238, 241 (8th Cir. 1995).
Alternatively, Smykalski invites this panel to relieve Smykalski of his burden to
establish prejudice and to reinstate the cumulative error test in this circuit. Contrary
to Smykalski's view, we are not at liberty to modify the Strickland decision. Likewise,
we are not permitted to alter the holding of another panel of this court about the
cumulative impact of an attorney's errors. See Girtman v. Lockhart, 942 F.2d 468, 474-
75 (8th Cir. 1991). We also decline to consider arguments raised for the first time on
appeal. The district court correctly denied Smykalski relief and further discussion is
not warranted. We affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-